Citation Nr: 1646157	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a kidney disorder, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1979.

 This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection of the claims.

In April 2015, the Board remanded the case for further development, to include obtaining an opinion addressing the etiology of the Veteran's hypertension and an opinion from a board certified nephrologist addressing the etiology of the Veteran's kidney disorder.  In August 2015, a VA physician, who was not a board certified nephrologist, provided an addendum opinion.  The RO issued a supplemental statement of the case in December 2015 denying service connection for the claims.  

While the VA addendum opinion does not substantially comply with the Board's remand order, see Stegall v. West, 11 Vet. App. 268, 271 (1998), the Board finds that the Veteran is not prejudiced due to the favorable decision of all issues on appeal.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the elevated blood pressure in service represented the onset of the Veteran's current hypertension.

2.  Resolving all doubt in the Veteran's favor, the end-stage renal disease is proximately due to or the result of his elevated blood pressure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as a result of or due to the Veteran's active service are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for end-stage renal disease secondary to service-connected hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claims of service connection for hypertension and kidney disorder, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for a kidney disorder is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

The medical records show that the Veteran was diagnosed with hypertension in June 1993 and renal failure in March 2010.

The Veteran's service treatment records (STRs) reflect mostly normal blood pressure readings, but include several elevated systolic and elevated diastolic readings.  For instance, several readings included systolic readings exceeding 140 with diastolic readings at or exceeding 80, as well as a reading of 170/80 in October 1978.  However, STRs do not include a diagnosis for hypertension.

Private treatment records in June 1993 show that the Veteran was diagnosed with hypertension.  

A March 2010 pathology report biopsied the Veteran's kidney and diagnosed him with "kidney native" membranoproliferative glomerulonephritis with dominant IgA deposits, mixed interstitial inflammatory infiltrate consistent with acute interstitial nephritis, marked interstitial fibrosis and tubular atrophy, and moderate arteria and arteriolosclerosis.  The examiner noted that "the morphological findings [were] consistent with an acute interstitial nephritis, most likely a drug hypersensitivity reaction, and an immune complex glomerulonephritis with dominant IgA deposits.  There [was] also significant changes of an advanced arterionephrosclerosis."  In April 2010, the Veteran was diagnosed with end-stage renal disease.  

In July 2011, the Veteran's private physician Dr. R.M., a Diplomate of American Board of Internal Medicine and Nephrology, Clinical Specialist in Hypertension, stated that the Veteran had been receiving dialysis services with his office since April 2010, and that at "some point during [the Veteran's] military career he lost at least 50 percent of his kidney function."

The Veteran was afforded a VA examination in March 2013.  He reported that he did not have yearly physicals after service until the 1990s when he was found to have protein in his urine and was referred to a nephrologist.  As to the Veteran's claim for hypertension, the VA examiner, a physician assistant, opined that the Veteran's hypertension was less likely than not due to or the result of active service.  She noted that all of the Veteran's blood pressure readings while in service were within VA's definition of normal range and that the Veteran's highest reading of 170/80 in October 1978 was most likely due to his motor vehicle accident, since on recheck the blood pressure reading had come down to 140/80.  Further, she stated that there were no other medical records showing elevated or uncontrolled blood pressure until 2003.  As to his claim for kidney disorder, the VA examiner stated that she was not a board certified nephrologist or pathologist, and therefore could not resolve the issue without resorting to mere speculation.

In March 2013, Dr. R.M. provided a letter stating he had reviewed the Veteran's kidney biopsy from March 2010, which showed an acute interstitial nephritis membranoproliferative nephritis with marked fibrosis.  He noted that it was "impossible to examine the exact chronicity" of the Veteran's condition, but that he was "concerned with the amount of fibrosis present, and the moderate atherosclerosis, which [could] also be caused by elevated blood pressure that [was] not appropriately treated."  He remarked on the Veteran's October 1978 blood pressure reading for 170/80 with a heart rate of 100, and that this elevation in blood pressure "at such a young age is certainly pathologic and would have required close follow up and initiation of anti-hypertensive agents."  He stated that as a board certified nephrologist and internal medicine physician, he found that the Veteran's "uncontrolled blood pressure played a significant role in his end-stage renal disease." 

In February 2014, Dr. A.C., a nephrologist and board certified internal medicine physician, stated that the Veteran had been receiving dialysis services at his practice since April 2010.  He opined that "at some point during [the Veteran's] military career he possibly started to lose his kidney function."  He also found that the Veteran's March 2010 kidney biopsy showed that "possibly decades of long [hypertension] contributed to his kidney injury."

In August 2015, a VA examiner provided an addendum opinion to the March 2013 VA examination.  The examiner, a Doctor of Osteopathy (D.O.), opined that hypertension was less likely than not caused by or a result of service because the Veteran only had one isolated instance of a borderline elevated blood pressure reading in October 1978 after his motor vehicle accident.  He opined that this instance did not meet the criteria for essential hypertension.  He also stated that the Veteran's normal blood pressure in December 1978 "deflated any notion of an upward trend of blood pressure leading to nexus."  He found that the Veteran's elevated blood pressure in October 1978 was more likely the result of excitement associated with the motor vehicle accident

As to the Veteran's kidney disorder, the VA examiner opined that it was less likely than not caused by or aggravated by the Veteran's hypertension because there were "too numerous to count entries in the treatment record recording the nephrologist commenting 'RPGN 2nd IgA," which he translated to "rapidly progressive glomerulonephritis secondary to IgA (antibody) referring to the cause of renal failure."  He concluded that the Veteran's kidney disorder was caused by an "over active immune system-autoimmune disorder-IgA antibody associated with inflammation getting into the kidney filtration system."  He noted that hypertension did not cause this type of renal failure.  Further, he stated that it would be speculation for him to determine if and when the Veteran's hypertension aggravated his kidney disorder.  He noted that a nephrologist was not available at the time for consultation.

A February 2016 letter from Dr. R.C.B., a board certified senior disability analyst certified that he reviewed the case file, including the STRs and post-service treatment records, as well as the letters from Dr. R.M. and Dr. A.C.  He opined that the Veteran's elevated blood pressure during service had "at least a 50 percent chance of being the result of his military service."  He noted that hypertension could be "steady and elevated all the time or 'labile,' which varied, but almost always converted to chronic hypertension," and caused diseases such as vascular disease and/or kidney failure.  Although the Veteran's blood pressure while in the military "may not seem like a severe elevation," an "average elevation of 20 points over years and decades can destroy the filtration system of the kidney and eventually cause failure."  He questioned the August 2015 VA examiner's conclusion that the Veteran's kidney disorder was due to an autoimmune disease, disputing the VA examiner's statements that there were a "number of laboratory tests showing an elevated IgA that caused fairly sudden glomeruer nephritis and his kidney disease."  He noted that it was well known that "untreated chronic hypertension [was] by far the most common cause of renal failure."  He believed it was "anything but speculation [that the Veteran] had a sudden immune disorder when the records clearly showed he had [hypertension]," and found that there was no supporting evidence to conclude that the Veteran's kidney disorder was due to a sudden autoimmune disease.  As such, he opined that it was "a given the [Veteran] had abnormally elevated [blood pressure] in service, and that two kidney specialists who are board certified [opined that] there was at least a 50 percent chance that this started years ago while he was in service."  

The evidence shows that the Veteran experienced elevated blood pressure in service, notably in October 1978, has a current diagnosis of hypertension and is being treated with medication.  While the March 2013 and August 2015 VA examiners opined that it was less likely than not that the Veteran's hypertension was due to or a result of his service, the Board notes that the Veteran had several in-service readings, including systolic readings exceeding 140, as well as a reading of 170/80 in October 1978.  Further, the Veteran's treating physicians, who reviewed his clinical history, provided a positive nexus opinion.  Specifically, in March 2013 Dr. R.M. stated that the Veteran's elevated blood pressure "at such a young age is certainly pathologic and would have required close follow up and initiation of anti-hypertensive agents."  Further, Dr. R.C.B. noted that although the Veteran's elevated blood pressure while in service might not seem to be severe, hypertension could be "steady and elevated all the time or 'labile,' which varied, but almost always converted to chronic hypertension,"  Resolving all doubt in the Veteran's favor, these findings support a connection between the Veteran's hypertension and his military service.  

As to the Veteran's kidney disorder, resolving all doubt in the Veteran's favor, the evidence shows that it was proximately caused by the Veteran's hypertension.  Dr. R.M. reviewed the Veteran's March 2010 kidney biopsy and concluded that "the amount of fibrosis present, and the moderate atherosclerosis, [could] also be caused by elevated blood pressure that [was] not appropriately treated."  He opined that as a board certified nephrologist and internal medicine physician, the Veteran's "uncontrolled blood pressure played a significant role in his end-stage renal disease."  Likewise, Dr. A.C. opined that the Veteran's March 2010 kidney biopsy showed that "possibly decades of long [hypertension] contributed to his kidney injury."

The Board acknowledges the August 2015 VA examiner's conclusion that the Veteran's kidney disorder was caused by an autoimmune disease.  However, the VA examiner was not a nephrologist, and conceded that it would be speculation for him to determine if and when the Veteran's hypertension aggravated his kidney disorder.  In comparison, Dr. R.M., a board certified nephrologist, stated that the Veteran's "uncontrolled blood pressure played a significant role in his end-stage renal disease."  Likewise, Dr. A.C., a nephrologist, concluded that "possibly decades of long [hypertension] contributed to his kidney injury."  As such, the Board finds the opinions of Dr. R.M. and Dr. A.C. to have more probative weight than the opinion of the August 2015 VA examiner.   

In essence, the Board finds that the criteria for service connection for hypertension and end-stage renal disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.




ORDER

Service connection for hypertension is allowed.

Service connection for end-stage renal disease is allowed.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


